Appellant was convicted of the offense of assault with intent to murder, and his punishment fixed at imprisonment in the penitentiary for an indeterminate term of not less than two years nor more than two years and six months.
The Attorney General representing the State, with commendable industry, has taken up in his brief filed here every question apparent that could even possibly require discussion, and has, by citation of apt authority, demonstrated that no error prejudicial to appellant was committed in any ruling or action underlying.
But nothing new or novel is involved. And our decisions on the questions mentioned are merely to "reaffirm previous decisions, or relate to questions of fact only" — and (or) "would serve no useful purpose as precedents." In such case it is expressly provided by Statute (as would be our province in any event, we apprehend) we need not write an opinion. Code 1923, § 10336.
The judgment is affirmed.
Affirmed. *Page 47